Citation Nr: 0727742	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-18 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
psychophysiological gastrointestinal reaction with post-
gastrectomy syndrome.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1941 to 
November 1944.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision, in which the RO 
continued the ratings of 40 percent for psychophysiological 
gastrointestinal reaction with post-gastrectomy syndrome and 
30 percent for pes planus.  The veteran filed a notice of 
disagreement (NOD) in June 2003, and the RO issued a 
statement of the case (SOC) in April 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2004.

In August 2007, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Psychophysiological gastrointestinal reaction with post-
gastrectomy syndrome is manifested by abdominal pain, 
vomiting, nausea, diarrhea, constipation, and heartburn.

3.  Bilateral pes planus is manifested by marked pronated 
feet, plantar fasciitis, subtalar varus, and pain in the feet 
with manipulation and while walking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
psychophysiological gastrointestinal reaction with post-
gastrectomy syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.114, 
Diagnostic Code 7308 (2006).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an April 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
would be obtained by the appellant, and what information and 
evidence would be obtained by VA.  A prior, July 2002 rating 
decision included notification as to the requirements 
necessary to support a higher rating for each issue on 
appeal.  After the veteran was afforded opportunity to 
respond to the notice identified, the May 2003 rating 
decision and June 2003 SOC reflects readjudication of the 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or supplemental 
SOC, is sufficient to cure a timing defect).  

The notice identified above meets the first three of 
Pelegrini's content of notice requirements.  While the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims, the 
claims file reflects that the veteran has submitted evidence 
in support of his claims.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claims.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield, 
20 Vet. App. at 543 (rejecting the argument that the Board 
lacks authority to consider harmless error).

Regarding Dingess/Hartman, the Board notes that the veteran 
was notified of the criteria for all higher ratings in the 
June SOC, and that this suffices for Dingess/Hartman.  While 
the veteran has not been notified as to the effective date 
that may be assigned, this omission is not shown to prejudice 
the veteran.  As the Board's decision herein denies each of 
the claims for increase, no effective date is being, or is to 
be, assigned; hence, there is no possibility of prejudice to 
the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, as well as post-service 
outpatient treatment records from the VA Medical Center 
(VAMC) in Baltimore, Maryland, and reports of VA examination.  
Also of record are various statements submitted by the 
veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the claim is one for increased rating, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Psychophysiological Gastrointestinal Reaction
with Post-gastrectomy Syndrome

The veteran's psychophysiological gastrointestinal reaction 
with post-gastrectomy syndrome is currently rated under 
Diagnostic Code 7308.  Under this diagnostic code, moderate 
disability characterized by less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss, 
warrants a 40 percent rating.  Severe disability associated 
with nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia warrants a 60 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7308.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess 
of 40 percent for psychophysiological gastrointestinal 
reaction with post-gastrectomy syndrome is not warranted.

A May 2001 VA treatment record reflects a diagnosis of anemia 
secondary to an upper gastrointestinal bleed.  A July 2001 VA 
treatment record also reflects a diagnosis of anemia.

A November 2001 VA treatment record shows that the veteran 
had no complaints of weight loss or diarrhea.  There was a 
diagnosis of abdominal pain with symptoms stable and 
consistent with gastroesophageal reflux disease (GERD).

A March 2002 VA treatment record notes a diagnosis of 
normocytic anemia with high red cell width.

On April 2002 VA examination, the veteran reported that he 
would get periumbilical abdominal crampy-pain especially 
after eating greasy foods, but he had pain at anytime.  He 
reported vomiting once or twice a month.  He reported having 
no hematemesis and no melena.  He did have nausea and used 
Maalox for treatment.  He also reported getting dizzy on and 
off, but no hypoglycemic reaction.  He had intermittent 
diarrhea and constipation and he would get heartburn and 
abdominal distension.  There was no weight gain or weight 
loss and no signs of anemia.  Physical examination revealed 
that the abdomen was soft and there was tenderness in the 
epigastrium.

A July 2002 VA treatment record indicates that the veteran 
had a history of iron deficiency anemia.  However, on 
physical examination he did not have a known iron deficiency 
anemia and it was noted that the iron deficiency anemia was 
from several years ago.

October 2002 to March 2004 VA treatment records show a 
diagnosis of GERD.  It was noted that the veteran was placed 
on the maximum dose of benzylpenicilloylpolysine (PPI) and 
taking daily Maalox, but he was still symptomatic.  The 
veteran complained of stomach pains.  Examination of the 
abdomen revealed that it was soft, non-tender, non-distended, 
with positive bowel sounds.

The Board finds that the veteran's psychophysiological 
gastrointestinal reaction with post-gastrectomy syndrome does 
not meet the criteria for a rating in excess of 40 percent.  
In this regard, the veteran is not shown to have sweating, 
hypoglycemic symptoms, or weight loss with malnutrition and 
anemia.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  There 
is no mention in the medical records that the veteran has any 
sweating.  Further, the April 2002 VA examination report 
shows that the veteran did not have any hypoglycemic 
reaction.  Moreover, there is no indication that the veteran 
suffers from malnutrition.  There is evidence that the 
veteran had a diagnosis of anemia from May 2001 to March 
2002.  However, the April 2002 VA examiner found no signs of 
anemia and the July 2002 VA treatment record also indicates 
that the veteran did not have any anemia.  Hence, although 
the veteran at one time was diagnosed with anemia, he is 
currently shown not to have a diagnosis of anemia.  In 
addition, the record indicates that the veteran does not have 
any weight loss or weight gain.

B.  Pes Planus

Under Diagnostic Code 5276, a 20 percent (unilateral) or 30 
percent (bilateral) rating is granted for severe symptoms of 
pes planus to include objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.  A 30 percent (unilateral) or 50 
percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that a rating in excess of 30 
percent for bilateral pes planus is not warranted.

A March 2001 VA treatment record indicates that the veteran 
complained of pain and numbness in his legs that prevented 
him from doing very much walking or other physical exercise.

On April 2002 VA examination, the veteran reported that he 
had continual pain in his arches and that the pain was no 
better or worse since his last examination in 1999.  He also 
stated that his legs were weaker than they used to be.  It 
was noted that the veteran had soft arch supports made at the 
VA hospital, but he did not feel that they had helped him 
very much.  He reported that he had pain in his feet and 
Charlie horses in his legs that occurred sometimes when he 
was sleeping and sometimes during the day.  The veteran 
indicated that he had heart bypass surgery in 1999, during 
which some veins were removed from his leg, and stated that, 
since the surgery, he seemed to be getting more swelling in 
the ankles.  He reported that he currently did not do much 
walking.

Physical examination revealed that the veteran had a little 
lower left arch than the right arch in the nonweight-bearing 
state.  The forefoot adductus was measured and found to be 14 
degrees on the right side and five degrees on the left side.  
In addition, the malleolar torsion on the right side was 
decreased to the point that when the knee was on the frontal 
plane, the foot was 15 degrees adducted from the mean 
sagittal plane of the body.  The veteran complained of 
discomfort at every location that the examiner pushed on or 
palpated in the feet or the ankles.  There was no frank edema 
noted.  There were no callouses noted on any of the feet.  
The shoes did not show increased wear pattern on one side 
versus the other.  There was a slight pitting edema around 
the ankles bilaterally.  

The examiner noted that, with the veteran in static stance, 
the calcaneous on the right side was vertical and was two 
degrees everted on the left side.  The tibia were four 
degrees inverted to the ground bilaterally.  The navicular 
height off the ground was measured and noted to be 10 mm on 
the left and 15 mm on the right side.  When standing up, the 
veteran stated that he felt that he was too unsteady to stand 
perfectly straight up.  He constantly leaned forward in 
static stance.  When asking him to rise up on the toes, he 
could lift both heels to about 1/2 inch off the ground and when 
asked to raise up on the toes on a single leg, he failed to 
do such.  He could lift the toes themselves off the ground 
and rock back on the heels.  Examination of the inlays of the 
shoes revealed that he was not wearing any type of custom-
made device for his shoe; instead, he had a thick flexible 
over-the-counter device in his shoe.

The examiner commented that the veteran had little to no 
change in the symptoms since the last examination in 1999.  
The veteran had chronic long-standing plantar fasciitis and 
he definitely had a pronated foot bilaterally when standing.  
He had a metatarsus adductus that was greater on the right 
than the left and also a subtalar varus that was greater on 
the right than on the left.  The examiner noted that, 
accordingly, a perpendicular calcaneus on the right was going 
to be consistent with a pronated subtalar joint.  The 
examiner also indicated that, due to the varus condition, the 
veteran naturally had more weight bearing under the lateral 
side of the right foot than on the left foot.

An April 2002 VA treatment record reflects an assessment of 
bilateral lower extremity weakness secondary to multiple 
medical problems and deconditioned status.

A May 2002 VA treatment record notes veteran's complaint of a 
numbness sensation in both feet and legs.  Physical 
examination revealed pitting edema of both lower extremities, 
secondary to vein harvesting.

An October 2002 VA treatment record indicates that the 
veteran then complained of leg numbness and weakness since a 
coronary artery bypass graft in 1999.  He also stated that 
rubbing salve on his feet provided some relief of a "hot" 
feeling on his feet.  The veteran reported that he had fallen 
arches since service which might contribute somewhat to the 
pain in his feet.

The Board finds that the veteran's symptoms do not meet the 
criteria for a rating in excess of 30 percent for pes planus 
disability.  In this regard, although the veteran has marked 
pronation, tenderness, and swelling of the feet, he is not 
shown to have marked inward displacement and severe spasm of 
the Achilles tendon on manipulation.  As such, the Board 
finds that the veteran's symptoms more nearly approximate the 
rating criteria for the current 30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

As a final note, the Board points out that, in addition to 
the complaints of pain in his feet, the veteran also has 
complained of weakness in his legs that he attributes to his 
flat feet.  However, medical evidence shows that the 
veteran's weakness and numbness of the lower extremities is 
due to his nonservice-connected coronary artery bypass graft 
that he underwent in 1999 and not to his service-connected 
bilateral pes planus.  As such, the Board has not considered 
the weakness and numbness of the veteran's lower extremities 
as a symptom of the service-connected bilateral pes planus.

C.  Both Disabilities

For all the foregoing reasons, the claims for ratings in 
excess of 40 percent for psychophysiological gastrointestinal 
reaction with post-gastrectomy syndrome, and in excess of 30 
percent for bilateral pes planus, must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against each claim, that doctrine is not 
for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for psychophysiological 
gastrointestinal reaction with post-gastrectomy syndrome is 
denied.

A rating in excess of 30 percent for pes planus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


